                               Case 3:19-cv-07148-WHO Document 26 Filed 09/03/20 Page 1 of 3



                     1       EDWARD D. CHAPIN, SBN 53287
                             SANFORD HEISLER SHARP, LLP
                     2       655 West Broadway, Suite 1700
                             San Diego, CA 92101
                     3       Telephone: 619-577-4253
                             Email: echapin@sanfordheisler.com
                     4
                             NICOLE E. WIITALA (admitted pro hac vice)
                     5       SANFORD HEISLER SHARP, LLP
                             1350 Avenue of the Americas, 31st Floor
                     6       New York, NY 10019
                             Telephone: 646-402-5650
                     7       Email: nwiitala@sanfordheisler.com

                     8       Attorneys for Plaintiff
                             SIDDHARTH BREJA
                     9
                             BRIAN L. JOHNSRUD, SBN 184474
                   10        PATRICK M. SHERMAN, SBN 229959
                             DANIEL E. LASSEN, SBN 271446
                   11        CURLEY, HURTGEN & JOHNSRUD LLP
                             4400 Bohannon Drive, Suite 230
                   12        Menlo Park, CA 94025
                             Telephone: 650.600.5300
                   13        Facsimile: 650.323.1002
                             E-mail: bjohnsrud@chjllp.com
                   14                psherman@chjllp.com
                                      dlassen@chjllp.com
                   15
                             Attorneys for Defendant
                   16        JUUL LABS, INC.

                   17                                     UNITED STATES DISTRICT COURT

                   18                                  NORTHERN DISTRICT OF CALIFORNIA

                   19

                   20        SIDDHARTH BREJA, an individual,             Case No. 3:19-cv-07148-WHO

                   21                              Plaintiff,            JOINT STATUS REPORT RE STATUS
                                                                         OF ARBITRATION
                   22                       v.
                                                                         Next Joint Status Report: March 3, 2021
                   23        JUUL LABS, INC., a Delaware
                             Corporation,
                   24
                                                   Defendant.
                   25

                   26

                   27

                   28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                            JOINT STATUS REPORT
                                                                                                    3:19-cv-07148-WHO
                               Case 3:19-cv-07148-WHO Document 26 Filed 09/03/20 Page 2 of 3



                     1              Pursuant to the Court’s Order at Docket Entry No. 25, Plaintiff Siddharth Breja (“Plaintiff”)

                     2       and Defendant Juul Labs, Inc. (“Defendant” or “JLI”) (collectively, the “Parties”), through their

                     3       undersigned counsel, hereby submit the following joint report on the status of arbitration.

                     4              The Parties jointly report that on June 18, 2020, Plaintiff filed a Demand for Arbitration

                     5       with JAMS asserting claims against Defendant and Altria Group, Inc. (“Altria”). On July 8, 2020,

                     6       JLI filed its Response to Plaintiff’s Demand for Arbitration.

                     7              Altria claimed that it could not be required to arbitrate Plaintiff’s claims and submitted an

                     8       objection (which Plaintiff did not oppose) to JAMS jurisdiction. On July 30, 2020, JAMS

                     9       confirmed that the arbitration would proceed without Altria. Plaintiff has indicated that he intends

                   10        to assert claims against Altria through litigation.

                   11               On August 13, 2020, JAMS appointed the Honorable Patrick J. Mahoney (Ret.) to oversee

                   12        the arbitration of Plaintiff’s claims against JLI. The initial arbitration case management conference

                   13        is scheduled for September 22, 2020.

                   14               In the state court action (Juul Labs, Inc. v. Siddharth Breja (Case No. CPF-19-516779))

                   15        the Parties filed a Joint Stipulation [And Proposed Order] to Dismiss Action on April 10, 2020.

                   16               Pursuant to the Court’s Order at Docket Entry No. 25, the Parties will submit another status

                   17        report in six months and will file a notice within two weeks of the completion of arbitration.

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P
                                                                                                           JOINT STATUS REPORT
                                                                              1
                                                                                                               3:19-cv-07148-WHO
                               Case 3:19-cv-07148-WHO Document 26 Filed 09/03/20 Page 3 of 3



                     1        Dated: September 3, 2020                           SANFORD HEISLER SHARP, LLP

                     2

                     3                                                           By     /s/ Edward D. Chapin
                                                                                      EDWARD D. CHAPIN
                     4                                                                NICOLE E. WIITALA
                                                                                      Attorneys for Plaintiff
                     5                                                                SIDDHARTH BREJA

                     6

                     7
                              Dated: September 3, 2020                           CURLEY, HURTGEN & JOHNSRUD LLP
                     8

                     9

                   10                                                            By
                                                                                      BRIAN L. JOHNSRUD
                   11                                                                 Attorneys for Defendant
                                                                                      JUUL LABS, INC.
                   12

                   13

                   14

                   15                                 ATTESTATION OF E-FILED SIGNATURE
                   16                       Pursuant to L.R. 5-1(i)(3), I, Brian Johnsrud, attest that the above signatories have

                   17        read and approved the foregoing and consent to its filing in this action.

                   18
                              Dated: September 3, 2020                             By: ______________________
                   19                                                                  Brian Johnsrud
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P
                                                                                                          JOINT STATUS REPORT
                                                                             2
                                                                                                              3:19-cv-07148-WHO
